Citation Nr: 0901573	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  02-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post- traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disease 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This case was remanded by the Board in June 2004 for further 
evidentiary development.  In a November 2006 decision, the 
Board denied service connection.  Thereafter, the veteran 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  The veteran's representative and VA 
General Counsel filed a joint motion for a remand.  By an 
order in June 2008, the Court granted the joint motion and 
remanded the issues to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004, the Board remanded this case to allow the RO to 
develop and verify any stressors claimed by the veteran, and 
for an additional examination.  The remand requested that the 
examination be conducted by a psychiatrist.  

Since the Board's remand, the veteran has been afforded a VA 
compensation and pension examination.  Although the veteran 
was examined in July 2005, there is no showing that the 
examination was conducted by a psychiatrist as requested in 
the remand of June 2004.  The Court has held that a remand by 
either the Court or the Board confers on the appellant, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, the issue of 
entitlement to service connection for PTSD is remanded.  
Because the issue of entitlement to service connection for 
PTSD is 


inextricably intertwined with the issue of entitlement to 
service connection for heart disease secondary to PTSD, this 
issue must also be remanded.  See Huston v. Principi, 18 Vet. 
App. 395 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be afforded an examination by a VA 
psychiatrist to determine the proper 
diagnosis(es) of all psychiatric disorders 
that are present, to specifically include 
the question of whether PTSD is present.  
If a diagnosis of PTSD is made, the 
examiner should specify for the record 
each stressor relied upon to support the 
diagnosis of PTSD.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.

2.  If the diagnosis of PTSD is confirmed, 
the RO should then make an attempt to 
verify all claimed stressors relied upon 
by the examiner to support the diagnosis 
to include combat exposure.  The RO should 
prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in- 
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  (In the 
alternative, if the information is 
inadequate to request a mean9ingful 
search, the AOJ should prepare a 
memorandum for the record.)

3.  If the RO grants service connection 
for PTSD, then the veteran should be 
provided a VA cardiology examination to 
determine the etiology of his heart 
disease.  The examiner should be provided 
a copy of the claims folder. The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's heart disability, if any, is 
etiologically related to his PTSD, either 
by way of direct causation or by way of 
the heart condition being aggravated by 
the PTSD.  A complete rationale for any 
opinion offered should be included.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal. An appropriate period 
of time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




